[Cite as Ceccoli v. Budd, 2020-Ohio-4176.]


STATE OF OHIO                    )                   IN THE COURT OF APPEALS
                                 )ss:                NINTH JUDICIAL DISTRICT
COUNTY OF MEDINA                 )

ANTHONY J. CECCOLI                                   C.A. No.      19CA0086-M

        Appellee

        v.                                           APPEAL FROM JUDGMENT
                                                     ENTERED IN THE
DIANNE L. BUDD (fka CECCOLI)                         COURT OF COMMON PLEAS
                                                     COUNTY OF MEDINA, OHIO
        Appellant                                    CASE No.   18 DR 0144

                                 DECISION AND JOURNAL ENTRY

Dated: August 24, 2020



        CARR, Judge.

        {¶1}    Appellant Dianne L. Budd, f.k.a. Ceccoli, appeals from the judgment of the Medina

County Court of Common Pleas, Domestic Relations Division. We reverse in part, and dismiss in

part.

                                                I.

        {¶2}    Ms. Budd and Appellee John A. Ceccoli were married in June 1992 and four

children were born of their marriage. In 2018, Mr. Ceccoli filed a complaint for divorce and Ms.

Budd filed a counterclaim. At the time of the divorce proceedings, only three of the parties’

children were still minors. In October 2018, the magistrate ordered the parties to participate in

Intensive Case Management and scheduled an intensive parenting conference with an Intensive

Case Manager. The magistrate noted that “[t]his case involves a high degree of conflict between

the parties.” From the record, it appears that two intensive parenting conferences were scheduled

prior to the filing of the divorce decree.
                                                 2


       {¶3}    In March 2019, an agreed judgment entry of divorce was filed, which included a

separation agreement and a parenting plan. The parenting plan named Ms. Budd as the residential

parent and custodian of the children. Parenting time was to be as agreed by the parties. If there

was no agreement, Mr. Ceccoli was permitted to have supervised visitation with the minor children

as outlined in the plan and attached exhibit. The parenting plan also required that Mr. Ceccoli and

the minor children participate in reunification counseling as frequently as recommended by the

provider. Ms. Budd was required to attend reunification counseling without Mr. Ceccoli present

as directed by the provider.

       {¶4}    In August 2019, Mr. Ceccoli filed a multi-branch motion requesting that Ms. Budd

and the children be required to comply with the reunification provisions in the decree, that a new

guardian ad litem be appointed, that the court order the parties to attend intensive parenting

conferences, that Mr. Ceccoli be granted immediate parenting time, that Ms. Budd be held in

contempt for failing to comply with the parenting plan and failing to return personal property, and

that Mr. Ceccoli be awarded attorney fees. Ms. Budd opposed the motion.

       {¶5}    In September 2019, Ms. Budd then filed a motion to suspend Mr. Ceccoli’s

supervised visits with his children. In October 2019, Mr. Ceccoli filed a motion to disqualify Ms.

Budd’s attorney.    Mr. Ceccoli asserted that Ms. Budd’s attorney’s representation violated

Prof.Cond.R. 1.7(a)(2). Mr. Ceccoli maintained that Ms. Budd’s attorney also represented one of

the minor children in a juvenile court case and Ms. Budd’s attorney’s “continued representation of

[Ms. Budd] will materially affect the child and not be in the child’s best interest.” Ms. Budd

opposed the motion. Ms. Budd agreed that her counsel also represented one of the parties’ children

in a juvenile case involving a charge of unruliness for habitual truancy.
                                                 3


       {¶6}    Also, in October 2019, the magistrate issued an order denying Mr. Ceccoli’s motion

to appoint a guardian ad litem. Mr. Ceccoli moved to set aside the magistrate’s order and Ms.

Budd opposed Mr. Ceccoli’s motion to set aside.

       {¶7}    On November 15, 2019, the trial court issued a judgment entry addressing two

issues. Specifically, the trial court stated that the matters before it were Mr. Ceccoli’s motion to

disqualify counsel as well as the opposition to the motion and the motion to set aside the

magistrate’s order as well as Ms. Budd’s opposition to the motion to set aside. The trial court

granted Mr. Ceccoli’s motion to disqualify Ms. Budd’s counsel. The trial court also, without

referring to Mr. Ceccoli’s motion on the same topic, ordered the parties into Intensive Case

Management “to assist with the parties’ coordination and communication with the reunification

counselor.” “Due to this referral,” the trial court determined that a guardian ad litem was not

necessary. The trial court therefore denied Mr. Ceccoli’s motion to set aside the magistrate’s order

and dismissed his request for a guardian ad litem.

       {¶8}    Ms. Budd appealed the trial court’s decision, raising two assignments of error. Mr.

Ceccoli did not file a responsive brief. See App.R. 18(C). The record was subsequently

supplemented with the trial court’s confidential file.

                                                 II.

                                 ASSIGNMENT OF ERROR I

       THE TRIAL COURT ERRED BY GRANTING APPELLEE’S MOTION TO
       DISQUALIFY COUNSEL WITHOUT ADEQUATE JUSTIFICATION.

       {¶9}    Ms. Budd argues in her first assignment of error that the trial court erred in granting

Mr. Ceccoli’s motion to disqualify Ms. Budd’s counsel.

       {¶10} “[T]his Court reviews a trial court’s ruling on a motion to disqualify counsel for an

abuse of discretion.” Sherwood v. Eberhardt, 9th Dist. Lorain No. 118CA011286, 2019-Ohio-
                                                  4


4213, ¶ 16, quoting Menke v. Menke, 9th Dist. Summit No. 27330, 2015-Ohio-2507, ¶ 8. An abuse

of discretion means that the trial court was unreasonable, arbitrary, or unconscionable in its ruling.

Blakemore v. Blakemore, 5 Ohio St.3d 217, 219 (1983).

       “[A] court has inherent authority to supervise members of the bar appearing before
       it; this necessarily includes the power to disqualify counsel in specific cases.” In re
       E.M.J., 9th Dist. Medina No. 15CA0098-M, 2017-Ohio-1090, ¶ 5, quoting Kala v.
       Aluminum Smelting & Refining Co., Inc., 81 Ohio St.3d 1, 4 (1998). However,
       “disqualification of a party’s attorney is a drastic measure [that] courts should
       hesitate to impose except when absolutely necessary because it deprives a party of
       the attorney of their choosing. The trial court should disqualify counsel if, and only
       if, the [c]ourt is satisfied that real harm is likely to result from failing to
       [disqualify].” (Internal quotations and citations omitted.) Jay-Seicean v. Seicean,
       9th Dist. Lorain No. 17CA011115, 2018-Ohio-891, ¶ 12.

        “[T]here is no requirement that a trial court must hold an evidentiary hearing before
       ruling on every motion for disqualification.” In re E.M.J. at ¶ 18; see also Dayton
       Bar Assn. v. Parisi, 131 Ohio St.3d 345, 2012-Ohio-879, ¶ 15 (“[A] court must hold
       an evidentiary hearing and issue findings of fact in ruling on a motion for
       disqualification of an individual or of an entire firm when an attorney has left a law
       firm that represents one party to an action and has joined a firm that represents an
       opposing party. * * * But we have never held that a court must hold an evidentiary
       hearing before ruling on every motion for disqualification.”).

Sherwood at ¶ 17-18.

       {¶11} Here, Mr. Ceccoli moved to disqualify Ms. Budd’s counsel on the basis that Ms.

Budd’s counsel also was representing one of the parties’ children in a juvenile court proceeding.

Mr. Ceccoli provided little in the way of factual details to support his motion. He maintained that

the dual representation violated Prof.Cond.R. 1.7(a)(2). That provision states that “[a] lawyer’s

acceptance or continuation of representation of a client creates a conflict of interest if * * * there

is a substantial risk that the lawyer’s ability to consider, recommend, or carry out an appropriate

course of action for that client will be materially limited by the lawyer’s responsibilities to another

client, a former client, or a third person or by the lawyer’s own personal interests.” (Emphasis

sic.) Prof.Cond.R. 1.7(a)(2). Ms. Budd opposed the motion. No hearing was held on the motion.
                                                   5


       {¶12} The trial court ultimately granted the motion to disqualify Ms. Budd’s counsel. In

so doing, it noted that there was a high degree of conflict between the parties as well as between

Mr. Ceccoli and the children. The trial court observed that Mr. Ceccoli alleged in his multi-branch

motion that Ms. Budd and the children refused to participate in reunification counseling.

According to the trial court, “[t]his could create an appearance of a conflict – e.g., there potentially

could be a situation where [Ms. Budd’s counsel’s clients] blame each other for not participating in

the reunification counseling – that could warrant the removal of [Ms. Budd’s] counsel.”

       {¶13} We conclude that the trial court abused its discretion in granting the motion to

disqualify Ms. Budd’s counsel. The trial court essentially concluded that there could potentially

be a conflict which could warrant the removal of the attorney. Such is not equivalent to a

conclusion that “real harm is likely to result from failing to [disqualify the attorney].” Sherwood,

2019-Ohio-4213, at ¶ 17, quoting Jay-Seicean, 2018-Ohio-891, at ¶ 12. Moreover, the trial court

did not conclude, nor does its reasoning demonstrate, that there was a “substantial risk” that Ms.

Budd’s attorney’s “ability to consider, recommend, or carry out an appropriate course of action”

for Ms. Budd would be materially limited by Ms. Budd’s counsel’s responsibilities to the parties’

child. (Emphasis sic.) Prof.Cond.R. 1.7(a)(2). Accordingly, we cannot say that the record

evidences that the trial court engaged in the appropriate analysis. See Krueger v. Willowood Care

Ctr. Of Brunswick, Inc., 9th Dist. Medina No. 18CA0065-M, 2019-Ohio-3976, ¶ 15-16; see also

Jay-Seicean at ¶ 15-16. Given the trial court’s stated basis for disqualifying counsel and lack of

appropriate findings, we conclude the trial court abused its discretion in disqualifying Ms. Budd’s

counsel.

       {¶14} Ms. Budd’s first assignment of error is sustained.

                                  ASSIGNMENT OF ERROR II
                                                 6


        THE TRIAL COURT ERRED BY DENYING APPELLANT’S DUE PROCESS
       RIGHTS IN GRANTING APPELLEE’S MOTION FOR INTENSIVE
       PARENTING CONFERENCES, THUS[] ORDERING APPELLANT TO
       PARTICIPATE IN INTENSIVE CASE MANAGEMENT, WITHOUT
       CONDUCTING AN EVIDENTIARY HEARING TO GATHER ENOUGH
       INFORMATION TO JUSTIFY ITS DECISION.       THIS VIOLATES
       APPELLANT’S DUE PROCESS RIGHTS AND ABUSES THE TRIAL
       COURT’S DISCRETION.

       {¶15} Ms. Budd argues in her second assignment of error that the trial court violated her

due process rights by granting Mr. Ceccoli’s motion for Intensive Case Management without

conducting an evidentiary hearing.

       {¶16} After a review of the record, this Court questioned whether the portion of the trial

court’s judgment which ordered the parties to participate in Intensive Case Management was final

and appealable. The Court ordered Ms. Budd to respond to whether that portion of the order was

final and appealable. Ms. Budd complied and argued that it was a final, appealable order.

       {¶17} “Ohio’s courts of appeals have jurisdiction “to review and affirm, modify, or

reverse judgments or final orders.” Article IV, Section 3(B)(2), Ohio Constitution.” Thomasson

v. Thomasson, 153 Ohio St.3d 398, 2018-Ohio-2417, ¶ 10. “R.C. 2505.02(B) sets forth several

types of final, appealable orders.” Id. One such order is one “that affects a substantial right made

in a special proceeding or upon a summary application in an action after judgment[.]” R.C.

2505.02(B)(2). “‘Substantial right’ means a right that the United States Constitution, the Ohio

Constitution, a statute, the common law, or a rule of procedure entitles a person to enforce or

protect.” R.C. 2505.02(A)(1). “‘Special proceeding’ means an action or proceeding that is

specially created by statute and that prior to 1853 was not denoted as an action at law or a suit in

equity.” R.C. 2505.02(A)(2).

       {¶18} Thus, in order to demonstrate that the trial court’s order requiring the parties to

participate in Intensive Case Management is a final, appealable order, Ms. Budd must show: “(1)
                                                  7


that the order was made in a special proceeding, (2) that the order affects a substantial right, and

(3) that she would not be able to effectively protect her substantial right without immediate

review.” Thomasson at ¶ 11.

       {¶19} “A divorce and related custody proceedings qualify as a ‘special proceeding’

pursuant to R.C. 2505.02(B)(2).” Kraemer v. Kraemer, 12th Dist. Butler No. CA2017-08-120,

2018-Ohio-3847, ¶ 12, citing State ex rel. Papp v. James, 69 Ohio St.3d 373, 379 (1994); see also

Schmitt v. Ward, 9th Dist. Summit No. 28910, 2018-Ohio-4401, ¶ 4.

       {¶20} Ms. Budd argues that the trial court’s ruling impacts her right to liberty.

Specifically, she asserts that “[t]he right affected is [her] right to not be (1) forced to subordinate

her schedule to [Mr. Ceccoli’s] wishes or a third party neutral’s duties; (2) forced to physically

appear where she wishes not to be; and (3) forced to engage in direct conversation with [Mr.

Ceccoli] under a neutral party’s terms.” It essentially appears that the heart of Ms. Budd’s

contention is that she simply does not wish to participate in Intensive Case Management. We are

not convinced that mere inconvenience to a party in the midst of litigation affects the party’s

substantial rights as contemplated by the statute.

       {¶21} Even if we were to agree that Ms. Budd’s substantial rights were implicated by the

order, we cannot say Ms. Budd has demonstrated that she would be unable to protect her substantial

rights without immediate review. Several portions of Mr. Ceccoli’s motion remain pending, as

does Ms. Budd’s motion.         Should the Intensive Case Management sessions prove to be

unworkable, overly burdensome, or completely unproductive, we fail to see why Ms. Budd could

not then seek relief in the trial court from continued participation in them. See Wilhelm-Kissinger

v. Kissinger, 129 Ohio St.3d 90, 2011-Ohio-2317, ¶ 9-10.
                                                 8


       {¶22} Given the foregoing, we determine that this Court lacks jurisdiction to review the

merits of Ms. Budd’s second assignment of error.

                                                III.

       {¶23} Ms. Budd’s first assignment of error is sustained. This Court lacks jurisdiction to

review her second assignment of error. The appeal is dismissed in part and the judgment of the

Medina County Court of Common Pleas, Domestic Relations Division, is reversed in part. The

matter is remanded for proceedings consistent with this decision.

                                                                           Appeal dismissed in part,
                                                                          judgment reversed in part,
                                                                              and cause remanded.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Medina, State of Ohio, to carry this judgment into execution. A certified copy of

this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the period

for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is instructed to

mail a notice of entry of this judgment to the parties and to make a notation of the mailing in the

docket, pursuant to App.R. 30.

       Costs taxed equally to both parties.




                                                       DONNA J. CARR
                                                       FOR THE COURT
                                         9




CALLAHAN, P. J.
TEODOSIO, J.
CONCUR.


APPEARANCES:

MATTHEW B. AMEER, Attorney at Law, for Appellant.

DAVID L. MCARTOR, Attorney at Law, for Appellee.